DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 12/21/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The abstract of the disclosure is objected to because it repeats the information given in the title and use the form and legal phraseology of the patent claims.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. In addition, the form and legal phraseology often used in patent claims should be avoided.

Claim Objections
Claims 2-4, 6, 8-9, 11-12, 16 and 26-28 are objected to because of the following informalities:  
Regarding claims 2-4, 8, 11-12 and 16, each of these dependent claims appears to be missing a conjunction for the list of limitations.  Under BRI, these claims have been interpreted with the conjunction “or” between the limitations.  Examiner suggest explicitly reciting the conjunction in the claims.
Regarding claims 6 and 9, each of these claims recites only one possibility of a conditional.  Because there is a possibility that the condition is not met, the claims may be interpreted as not having to perform the condition.  Examiner suggests amending the claims to also recite all the other possibilities.
Regarding claim 26, dependent claim 26 appears to be a device claim but it depends from method claim 10. Because of the dependency, it is confusing whether this 
Regarding claims 27 and 28, dependent claims 27 and 28 appears to be CRM claims but they depend from method claim 1 or 10. It is confusing whether these claims are CRM claims or method claims.  Examiner suggest explicitly reciting the features of claim 1 in claim 27 and claim 10 in claim 28 such that claims 27 and 28 are clearly CRM claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-12 and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0230286 (hereinafter Feuersaenger).
Regarding claims 1, 25 and 27, Feuersaenger discloses a user terminal / medium/ an interference processing method applied to a user terminal, the method comprising: sending interference-cancellation assistance information to a network-side device (FIG. 16, S1602; [0100]-[0102][0109][0203]: details IDC interference indication message); receiving interference-cancellation configuration information sent by the network-side device according to the interference-cancellation assistance (FIG. 16, S1604; [0113][0136][0210]: details active/deactive pattern), wherein, the interference-cancellation configuration information comprises at least one of configuration information for stopping uplink transmission and configuration information for stopping downlink reception ([0136]: details mobile terminal receives an activation/deactivation pattern for the one of the first or second cell for which the IDC interference indication is reported, the activation/deactivation pattern indicating an off-duration and an offset specifying a time period during which communication via the one of the first or second cell is to be deactivated); and in case that interference occurs, performing an interference processing behavior according to the interference-cancellation configuration information ([0207]: details the main idea that the mobile terminal utilizes a received activation/deactivation pattern for avoiding in-device coexistence interference on affected carriers), wherein the interference processing behavior comprises at least one of stopping uplink transmission and stopping downlink reception ([0136]: details mobile terminal receives an activation/deactivation pattern for the one of the first or second cell for which the IDC interference indication is reported, the activation/deactivation pattern indicating an off-duration and an offset specifying a time period during which communication via the one of the first or second cell is to be deactivated… The mobile terminal thereafter deactivates and reactivates the one or the first or second cell at the determined first and second subframe, respectively, for avoiding IDC interference).  

(FIG. 16, S1602; [0100]-[0102][0109][0203]: details IDC interference indication message); and sending interference-cancellation configuration information to the user terminal according to the interference-cancellation assistance information (FIG. 16, S1603; [0113][0136][0210]: details active/deactive pattern), wherein, the interference-cancellation configuration information comprises at least one of configuration information for stopping uplink transmission and configuration information for stopping downlink reception ([0136]: details mobile terminal receives an activation/deactivation pattern for the one of the first or second cell for which the IDC interference indication is reported, the activation/deactivation pattern indicating an off-duration and an offset specifying a time period during which communication via the one of the first or second cell is to be deactivated). 

Regarding claims 2 and 11, Feuersaenger discloses wherein the configuration information for stopping uplink transmission comprises at least one of following: time-domain information for stopping uplink transmission, frequency-domain information for stopping uplink transmission, space-domain information for stopping uplink transmission, and indication information of an uplink channel of which uplink transmission is stopped; the configuration information for stopping downlink reception comprises at least one of following: time-domain information for stopping downlink reception, frequency-domain information for stopping downlink reception, space-domain ([0212][0213]: details activation/deactivation pattern includes an off-duration, on-duration and offset specify a time period… an alignment… ID(s) of cell(s) indicating respective carrier(s) aggregated by the mobile terminal).

Regarding claims 3 and 12, Feuersaenger does not explicitly teach wherein the time-domain information for stopping uplink transmission comprises at least one of following: a slot identifier, a subframe identifier, a System Frame Number (SFN) identifier, and bitmap information; the time-domain information for stopping downlink reception comprises at least one of following: a slot identifier, a subframe identifier, an SFN identifier, and bitmap information; each bit of the bitmap information in the time-domain information for stopping uplink transmission or the bitmap information in the time-domain information for stopping downlink reception corresponds to a time-domain index, and the time-domain index comprises at least one of a slot identifier, a subframe identifier, and an SFN identifier; the frequency-domain information for stopping uplink transmission comprises at least one of a frequency identifier, a bandwidth range, a Bandwidth Part (BWP) identifier, a cell identifier, and a cell group identifier; the frequency-domain information for stopping downlink reception comprises at least one of a frequency identifier, a bandwidth range, a BWP identifier, a cell identifier, and a cell group identifier; the space-domain information for stopping uplink transmission comprises at least one of following: a beam identifier, a beam pair identifier, a Synchronization Signal Block (SSB) identifier, a Channel State Information Reference ([0213]: details the activation/deactivation pattern includes ID(s) of cell(s) indicating respective carrier(s) aggregated by the mobile terminal, as a cell identifier).  

Regarding claim 9, Feuersaenger discloses wherein, sending the interference-cancellation assistance information to the network-side device (FIG. 16, S1602; [0100]-[0102][0109][0203]: details IDC interference indication message), comprises: if the interference-cancellation assistance information is changed, then sending the interference-cancellation assistance information to the network-side device (Because there is a possibility of the condition not being met, the limitation has no patentable weight). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Feuersaenger in view of EP 2 887 740 (hereinafter LG).
Regarding claim 4, Feuersaenger does not explicitly teach wherein before sending the interference-cancellation assistance information to the network-side device, the method further comprises receiving report configuration information, sent by the network-side device, of interference-cancellation assistance information; sending the interference-cancellation assistance information to the network-side device comprises sending the interference-cancellation assistance information to the network-side device according to the report configuration information.  
LG teaches wherein before sending the interference-cancellation assistance information to the network-side device, the method further comprises receiving report configuration information, sent by the network-side device, of interference-cancellation assistance information; sending the interference-cancellation assistance information to the network- side device comprises sending the interference-cancellation assistance information to the network-side device according to the report configuration information (FIG. 14, S1410, S1422; [0196]: details UE send IDC indication after receiving IDC indication configuration with prohibit timer set value).


Regarding claim 13, Feuersaenger does not explicitly teach wherein before receiving the interference-cancellation assistance information sent by the user terminal, the method further comprising: sending report configuration information of the interference-cancellation assistance information to the user terminal.  
LG teaches wherein before receiving the interference-cancellation assistance information sent by the user terminal, the method further comprising: sending report configuration information of the interference-cancellation assistance information to the user terminal (FIG. 14, S1410, S1422; [0196]: details UE send IDC indication after receiving IDC indication configuration with prohibit timer set value).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuersaenger to incorporate the teachings of LG and include wherein before receiving the interference-

Regarding claims 5 and 14, Feuersaenger does not explicitly teach wherein the report configuration information comprises at least one of following: configuration information of a report prohibition timer of the interference-cancellation assistance information, and configuration information about whether the user terminal is allowed to report the interference-cancellation assistance information.  
LG teaches wherein the report configuration information comprises at least one of following: configuration information of a report prohibition timer of the interference-cancellation assistance information, and configuration information about whether the user terminal is allowed to report the interference-cancellation assistance information (FIG. 14, S1410, S1422; [0196]: details UE send IDC indication after receiving IDC indication configuration with prohibit timer set value).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuersaenger to incorporate the teachings of LG and include wherein the report configuration information comprises at least one of following: configuration information of a report prohibition timer of the interference-cancellation assistance information, and configuration information about whether the user terminal is allowed to report the interference-

Regarding claim 6, Feuersaenger does not explicitly teach wherein, if the report configuration information comprises the configuration information of the report prohibition timer of the interference-cancellation assistance information, then after sending the interference-cancellation assistance information to the network-side device according to the report configuration information, the method further comprises: starting or restarting the report prohibition timer, wherein the user terminal is prohibited from reporting the interference-cancellation assistance information during a running period of the timer.  
However, LG teaches wherein, if the report configuration information comprises the configuration information of the report prohibition timer of the interference-cancellation assistance information, then after sending the interference-cancellation assistance information to the network-side device according to the report configuration information (Because there is a possibility of the condition not being met, the limitation has no patentable weight), the method further comprises: starting or restarting the report prohibition timer (FIG. 14: details prohibit timer start; prohibit timer expiry/restart), wherein the user terminal is prohibited from reporting the interference-cancellation assistance information during a running period of the timer (FIG. 14: details prohibit duration time, as prohibited from reporting).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuersaenger to 

Regarding claims 7 and 15, Feuersaenger teaches wherein the interference-cancellation assistance information sent to the network-side device comprises at least one of following: time-domain assistance information, frequency-domain assistance information, space-domain assistance information, and indication information of an interfered radio technology ([0209]: details IDC interference indication includes a desired time division multiplex pattern indicating a periodicity of the TDM pattern and a scheduling period or an unscheduled period, as time-domain assistance information).  

Regarding claims 8 and 16, Feuersaenger teaches wherein, the time-domain assistance information comprises at least one of following: frequency-domain information on which the time-domain assistance information acts, space-domain information on which the time-domain assistance information acts, configuration ([0209]: details IDC interference indication includes a desired time division multiplex pattern indicating a periodicity of the TDM pattern and a scheduling period or an unscheduled period, as configuration information). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kahtava (US 2017/0374575) details relay node may stop uplink and/or downlink and/or sidelink transmission based on the timing information when these links would interference with the sounding signal.
Chen (US 2017/0094650) details techniques for wireless communications using a modified subframe structure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.K./           Patent Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/           Supervisory Patent Examiner, Art Unit 2415